DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 37-39, 41-46, and 48-49 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1:

Claim 1 recites, in part:

…specify one or more surveillance-unsuitable regions in which surveillance of the target object by the image capturing apparatus is not possible, based on a distribution of the surveillance index for each position in the target region;
for each surveillance-unsuitable region, obtain a size of the surveillance-unsuitable region;
compute suitability of the arrangement of the image capturing apparatus, which is indicated by the arrangement information, based on distribution of the surveillance index in the target region and based on the size of each surveillance-unsuitable region, the suitability of the arrangement of the image capturing apparatus indicating whether the target region is able to be surveilled using the image capturing apparatus in the arrangement.

At least the bold faced limitations are not found in closest prior art Kashima et al.
(JP 2011086995 A).

Similarly, Kashima does not teach the limitations of the other independent claims. Accordingly, all the above independent claims are allowable over Kashima.

Subsequently, afterward completes a comprehensive search of the prior art and full
examination of the instant application, it is believed that the independent claims (treating the
claim as a whole) are patentable, novel and non-obvious invention over all of the cited
references in instant application (please see attached PT0-892 form for cited references),
individually, or in any hypothetical combination. Since the disclosed dependent claims are
depend on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed 12/19/2021, with respect to rejection of claims 1-7 and 37-49 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see page 9 of the remarks, filed 12/19/2021, with respect to rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/James M Anderson II/Primary Examiner, Art Unit 2425